DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
Status of Claims
Claims 1 and 3-13 are pending. Claim 1 has been amended. No new matter has been added. Claims 3-13 remain withdrawn as being directed to a non-elected invention, Group II, directed towards a method, pursuant to 37 CFR 1.142(b). Applicant timely traversed the restriction (election) requirement in the reply filed February 7, 2019. Claim 1 is currently being considered in this office action. 
Declaration
The Declaration under 37 CFR 1.132 filed January 13, 2021, in addition the declaration under 37 CFR 1.132 filed April 9, 2020, is sufficient to overcome the rejection of claim 1 based upon in 35 U.S.C. 103 in view of Nakai; however, The Declaration under 37 CFR 1.132 filed January 13, 2021 is insufficient to overcome the rejection of claim 1, based upon 35 U.S.C. 103 in view of Nakai, Mondal, Jinxia Li and Hejie Li, as set forth in the last Office action because:  
Applicant argues that because the area ratio of Al-Fe-Si crystals in the KAAP sample tested, and previously presented in the Declaration filed April 9, 2020, are the same as that which is claimed by Nakai, that the sample tested is therefore representative of Nakai as a whole, despite the processing of the KAAP sample being unknown. 
Applicant presents data of a sample of the instant invention, wherein the instant invention comprises Al-Fe-Si crystals outside the range of that which is claimed by Nakai. Examiner notes that the 
Applicant concludes that because the KAAP sample tested comprises the claimed range of Al-Fe-Si crystals as Nakai, and because the previously disclosed information from the previous Declaration shows that the KAAP sample does not comprise the instantly claimed inverse Schmid factor, that Nakai would not inherently comprise the claimed features of the instant invention.
While Examiner does not agree that the KAAP sample comprising Al-Si-Fe crystal area ratios within the range claimed by Nakai is enough to conclude that the KAAP sample is representative of the invention by Nakai, it is the Examiner’s position that the Applicant has sufficiently shown that the instant invention would not be an identical product to that of Nakai because the instant invention comprises a different structure than that which is claimed by Nakai – notably a higher area ratio of Al-Si-Fe crystals. 
Therefore, it is the Examiner’s position that the Applicant has sufficiently shown that the product of Nakai would not ‘inherently’ comprise the claimed inverse Schmid factor because the claimed invention is not identical to Nakai. 
However, to be clear, it is the Examiner’s position that it would still be obvious and one would be highly motivated to obtain the claimed inverse Schmid factor based on the teaches of Mondal, Jinxia Li, and Heiji Li for the invention disclosed by Nakai. Further to be clear, it is the Examiner’s opinion that the Applicant has not sufficiently shown that the KAAP sample tested comprising the lower Schmid factors would be the invention of Nakai as based on composition and area ratio of Al-Si-Fe crystals. To be clear, it is still unclear the processing route of the KAAP sample or if the sample comprises other features which or out of range of Nakai (for example, dendrite arm spacing, size of precipitates, or density of Al-Mn or Al-Cr in terms of area ratio, see para. [0097] and [0110]).
Additionally, the declaration does not overcome the rejection in view of Nakai in view of Mondal, Jinxia Li, and Hejie Li, because these references and their respective teachings are not addressed in the declaration.
After consideration of the evidence and the record as a whole, the Examiner respectfully maintains that the preponderance of evidence leads to a conclusion of unpatentability in view of Nakai in view of Mondal, Jinxia Li and Hejie Li which provide additional teaching and motivation for obtaining the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Nakai (previously cited, US 2009/0000705 A1) in view of Mondal (previously cited, Chandan Mondal, Tensile flow and work hardening behavior of hot cross-rolled AA7010 aluminum alloy sheets, Materials Science and Engineering: A, Volume 577, Pages 87-100) and Jinxia Li (Previously cited, Li, Jinxia, "THE EFFECT OF MICROSTRUCTURE AND TEXTURE ON HIGH CYCLE FATIGUE PROPERTIES OF AL ALLOYS" (2007). University of Kentucky Doctoral Dissertations. 522.) and Hejie Li (Previously cited, Li, H J., A study of surface roughness in the metal forming process, Doctor of Philosophy thesis, School of Mechanical, Materials and Mechatronics Engineering, University of Wollongong, 2012.).
Regarding Claim 1, Nakai discloses an automotive underbody part, comprising a forged part made of a heat-treatable Al-Mg-Si-6000-series alloy (“automotive underbody part made of an Al alloy forging material” [0042]; Fig. 1; “Al alloy forging materials are produced by homogenizing heat-treatment” [0003]; Al alloy forging materials of AA or JIS standard 6000 series (Al--Mg--Si)” [0002]; 6000 series Al alloys are heat treatable), and 
wherein the part has an arm section (see Fig. 1, are portions 2a and 2b). 
While Nakai comprises substantially similar compositions and properties to that of the instant invention (the instant application discloses an aluminum alloy comprising 1.05% Si, 0.19% Fe, 0.42% Cu, 0.02% Ti, 0.37% Mn, 0.85% Mg, and 0.27% Cr and 0.2% proof stress 397-417 MPa, with a tensile strength of 424-438 MPa and an elongation of 10.3-13.9%. The invention by Nakai discloses using alloys comprising “0.5 to 1..25% of Mg, 0.4 to 1.4% of Si, 0.01 to 0.7% of Cu, 0.05 to 0.4% of Fe, 0.001 to 1.0% of Mn, 0.01 to 0.35% of Cr, 0.005 to 0.1% of Ti….and the balance composed of Al” [0030] with 0.2% proof stresses from 320-420 MPa, tensile strengths of 345-440 MPa and elongations of 10-22% (see Table 4; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; See MPEP § 2144.05), Nakai is silent towards an average value of inverse Schmid factor calculated from a crystal orientation in a longitudinal direction at the arm section, and therefore does not expressly disclose wherein the texture has been selectively optimized relative to a site of occurrence of maximum stress to obtain such an inverse Schmid factor of 2.3 or greater. 
Mondal teaches a heat-treatable aluminum alloy comprising Al-Mg-Si and an inverse Schmid factor of 2.3 or greater (“Al…Mg…Si” Pg. 89, Col. 1, Par. 2; “high strength 7010 aluminum alloy” Abstract; this alloy is heat-treatable) wherein the inverse Schmid factor is 2.3 or greater (Table 2, HCR-3 has a maximum Schmid factor of 0.3133 at 0° respective to the tensile axis orientation, which would be an inverse Schmid factor of 3.19, and thus the average would be 3.19 or more). Mondal teaches that acquiring such a low Schmid factor increases the hardening rate (“a higher hardening rate is associated with a ‘hard’-orientation (i.e., lower value of highest Schmid factor” Mondal, Pg. 96 Col. 2, Para. 2) which is good for acquiring strength in the aluminum alloy.

Hejie Li teaches wherein a hard orientation Schmid factor is about 0.3 (“Schmid factor (also called “orientation hardness”) of the surface…”hard” (about 0.3) to “soft” (about 0.5)” Abstract, Para. 5). Thus, the hard orientation of the inverse Schmid factor is about 3.3. 
	It would have further been obvious to one of ordinary skill in the art at the time that the invention was filed to have manufactured the arm section of Nakai to have an inverse Schmid factor of 2.3 or greater, such as 3.19 or 3.3, as taught by Mondal, Jinxia Li, and Hejie Li, in order to manufacture a part with improved tensile strength and fatigue strength, acquired by the strain hardening and reduced crack initiation and propagation resulting from the lower Schmid factor (and thus higher inverse Schmid factor), which would be specifically beneficial in an arm section which undergoes cyclic stresses in an automotive body. To be clear, Mondal teaches wherein 3.19 inverse Schmid factors provide working hardening rates and ‘hard grains’ which are beneficial to obtaining higher tensile stress. Jinxia Li teaches that high Schmid factors (low inverse Schmid factors) are problematic in preventing fatigue damage, while low Schmid factors (high inverse Schmid factors) produce the desired orientation hardening. Hejie Li teaches that the desired ‘hard grains’ and ‘hard orientations’ are those with a Schmid factor of 0.3 (inverse Schmid factor of 3.3) while the detrimental orientations which cause fatigue damage as taught by Jinxia Li have a Schmid factor of 0.5 (inverse Schmid factor of 2). To be clear, in view of these teachings, it would have been obvious to one of ordinary skill in the art that one would not only want an inverse Schmid factor of 
 	
Response to Arguments
Applicant's arguments directed to the rejection of Claim 1 under 35 U.S.C. 103 in view of Nakai, and Declaration filed January 13, 2021, have been fully considered are found persuasive (see Declaration above). Therefore, the rejection has been withdrawn. Arguments directed to the rejection in view of Nakai in terms of identical products and inherent Schmid factor characteristics are therefore moot. 
Applicant's arguments filed January 13, 2021 directed to the rejection of Claim 1 under 35 U.S.C. 103 in view of Nakai in view of Mondal, Jinxia Li and Hejie Li have been fully considered but they are respectfully not found persuasive. 
Applicant argues that the teaching of Mondal may not be used for the invention disclosed by Nakai because Mondal is directed to a plate of 7000 series aluminum alloy plate rather than a 6000 series forged aluminum alloy. This argument is not found persuasive as both the 6000 series and the 7000 series aluminum alloys are heat treatable and the Schmid factor teachings would be applicable to both types of alloy. Applicant argues that the 6000 series alloy has different intermetallic compounds which affect the mechanical properties of the aluminum alloy. Examiner notes that the mechanical properties of the current invention are not currently claimed and therefore not commensurate in scope with the claimed invention. Applicant has not provided sufficient reason to why the mechanical properties or the type of precipitates in a 6000 series aluminum alloy would prevent it from being obvious to modify the Schmid factor to be lower as it is taught by other heat treatable aluminum alloys such as 7000 series (Mondal and Jinxia) or 2000 series (Mondal and Jinxia). To be clear, Examiner maintains that it would be obvious to one of ordinary skill in the art to have appreciated the teaches of Mondal, Jinxia Li and Hejie Li, such it would be obvious to one of ordinary skill in the art to apply said teachings for lower Schmid factors (higher inverse Schmid factors) for both a 7000 and 6000 series alloy. 
Applicant argues that Nakai uses a higher cooling rate than what is disclosed by the instant invention, and realizes different dispersed states of the intermetallic compounds. This argument is not found persuasive as the intermetallic compounds have not been claimed, are therefore incommensurate in scope with the claims, and because the claims are directed to the product rather than a method of making. Applicant argues that because of cooling rate, the aluminum alloy is totally different than that of the present invention. This argument is not found persuasive as, while the invention of Nakai is not identical to the claimed product (see Declaration above), the two inventions show substantially similar compositions and mechanical properties, in addition to general processing routes (see rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731